Title: To Thomas Jefferson from Thomas Seymour, 20 December 1806
From: Seymour, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Hartford, Cont., Decr. 20th. 1806.
                        
                        Apprehending that communications have been made to you, tending to misrepresent the Sentiments of the
                            Republicans in this State, on the Subject of the prosecutions depending before the Circuit Court in the District, for
                            Libels against the President & Administration of the General Goverment; We submit the following observations,
                            expressive of the opinions of the Republicans in this Town, and of the Friends of Republican Goverment in this State.—
                        The Press we consider as essential to our Liberties; ’its liberty inviolable. In the liberty of the Press we
                            include, the right to publish our Sentiments on every measure of the Goverment; to examine it freely in all its
                            tendencies; but not to charge its authors, with motives subversive of the liberties & happiness of the Nation.—
                        The Chief Magistrate of a free goverment becomeing the servant of the People, retains the rights of the
                            Citizen. Devoting himself to his Country, the Country is pledged to secure to the Magistrate by all legal means the
                            character of the Citizen. Renouncing the quiet of domestic life, & submitting his Official Conduct to the severe
                            scrutiny of a people; Jealous of their liberties; he consigns not his reputation as a man, to rise and fall with the
                            expediency or impolicy of his measures.—
                        The opponents of the Genl Goverment in this State, under the mask of superior virtue, religion, patriotism,
                            have commenced and persevered in, a systematic plan for the ruin of every Individual, who holds an Office under, or
                            advocates the Goverment of the U States From the President, to the lowest Officer, directly or indirectly dependent on
                            him for appointment; from the Republican Candidate for Governor down to the lowest Republican Candidate for Office in the
                            State Government; a continued torrent of abuse; not only copious and uninterupted, but irresistable in its progress has
                            issued.—Not contended with this Systematic attack on character; unsatisfied by the general wreck of reputation which has
                            marked its Progress, they are determined that the bare means of subsistance shall not be left to the victims of their
                            intolerance.—With these objects in view, not only Suits at Law to rob us of our property, but Criminal prosecutions have
                            commenced. While on the other hand the Characters and not the Characters alone, but the opinions and conduct of
                            Federalists, from the highest Judge, to the most obscure Just. of the Peace, are not only protected, but vindicated. The
                            motives of men, who have rioted on the mangled reputations of their political opponents, in the Genl. & State
                            goverments, are not to be suspected without fine, & to the loss of property & character, have been added the horrors
                            of Imprisonment.   Confident that no Federal Court would take Cognizance of Calumnies against the President &
                            Administration, and influenced by the example of Political Priests, & of men high in Office, under the State goverment,
                            who have decended from the Pulpit & the Bench to become the Authors & retailers of the calumnies; Federal Editors,
                            have unceasingly issued from their presses, libels as unprecedented in number and grossness, as they were unfounded in
                            truth.—While wageing a war of extermination against the Characters of their political opponents, the professed friends of
                            Order in Connecticut had screened their own, by Juries openly & avowedly Selected for the purpose. While, for publishing
                            the truth of them, in language not abusive but decent, a Republican printer had been compelled to pay One Thousand
                            Dollars; while another Printer & another Editor had been fined & Imprisoned; and while a persecuteing & intolerant
                            Majority, were exulting over the distresses & misfortunes of an almost despairing minority; A Judge eminent for his
                            Talents & attatched to the Administration of his Country; by an unexpected order of providence, is called to Preside at
                            a Circuit Court in this District. A Grand Jury, selected from among the most intelligent of our Citizens, attatched to the
                            principles which have uniformly guided the Administration, but who will inviolably mantain the right of examining its
                            measures, were summoned. Bills were found against a Judge, two political Priests, & three Federal printers; who were
                            corrupting the taste and morals of the People. Public opinion has decided on the correctness of the procedure; moderate
                            Federalists approve it; the violent are silent; and Republicans, with a few solitary exceptions, applaud it.—
                  Already Sir,
                            have the public presses become less personal in their abuse, but have not, nor will they become less free in their
                            examination of the measures and principles of the Administration.—Already has an Intolerant Majority softned in its
                            asperity, and a minority, despairing of Justice to itself from the State Courts, been led to anticipate from the Courts of
                            the U States, exact Justice to its enemies.
                        Feeling ourselves wholly unrepresented at the seat of Goverment, we offer no apology for the freedom assumed;
                            but tender you our ardent wishes for your happiness, and continued exertions, for the support & extension of Civil and
                            Religious Liberty.
                        
                            Thos Seymour
                            
                            Jonth. Bull
                            
                            Sylvester Wells
                            
                            Nathl. Patten
                            
                            Daniel Olcott
                            
                            Thos. Tisdall
                            
                            Henry Seymour
                            
                        
                    